Citation Nr: 0839629	
Decision Date: 11/18/08    Archive Date: 11/25/08

DOCKET NO.  07-17 197A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2. Entitlement to Dependency and Indemnity (DIC) compensation 
pursuant to the provisions of 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Emily Tamlyn, Associate Counsel


INTRODUCTION

The veteran served on active military duty from October 1942 
to December 1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2006 rating decision of the 
Department of Veterans Affairs Regional Office (RO).  In that 
decision, the RO denied the benefits sought on appeal.  


FINDINGS OF FACT

1.  At the time of his death, the veteran was service 
connected for post-traumatic stress disorder (PTSD) 
(50 percent from March 25, 1996); status post bilateral 
vagotomy, partial gastrectomy and gastrojejunostomy 
(40 percent from April 1, 1995) and a right ear scar 
(0 percent from February 14, 1947).  

2.  The veteran's death certificate reflects that he died in 
January 2006; the immediate cause of death was chronic 
obstructive pulmonary disease (COPD).  

3.  There is no evidence of COPD until many years after 
service; and there is no competent evidence of record 
suggesting a relationship between the cause of the veteran's 
death and his active military service.  

4.  The preponderance of the evidence is against a finding 
that the veteran's service connected disabilities either 
caused or contributed substantially or materially to cause 
his death.  

5.  The veteran did not have a total disability rating for 10 
years prior to his death, was not continuously rated as 
totally disabled for the five year period after his 
retirement from service, and was never a prisoner of war 
during such service.  

6.  The appellant has not specifically alleged clear and 
unmistakable error in any final rating decision.  


CONCLUSIONS OF LAW

1.  A disability incurred or aggravated in service, or a 
disability that is otherwise related to service did not cause 
or contribute substantially or materially to the cause of the 
veteran's death.  38 U.S.C.A. §§ 1110, 1131, 1310 (West 
2002); 38 C.F.R. §§ 3.303, 3.312 (2007).

2.  The criteria for entitlement to DIC benefits under the 
provisions of 38 U.S.C.A. § 1318 are not met.  38 U.S.C.A. 
§ 1318 (West 2002); 38 C.F.R. § 3.22 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2008) redefined VA's duty to assist the 
veteran in the development of a claim.  VA regulations for 
the implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  Under 
the VCAA, VA must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must request that 
the claimant provide any evidence in his possession that 
pertains to the claim.  Pelegrini v. Principi (Pelegrini II), 
18 Vet. App. 112, 120-21 (2004), see 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  

The United States Court of Appeals for Veterans Claims 
(Court) has also held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  (1)  veteran status; (2)  existence of a 
disability; (3)  a connection between the veteran's service 
and the disability; (4)  degree of disability; and 
(5)  effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

In July 2007, the appellant received a letter notifying her 
of:  Information and evidence necessary to substantiate the 
claim; information and evidence that VA would seek to 
provide; and information and evidence that the appellant was 
expected to provide.  As will be discussed below, his letter 
was sent after the adjudication of the claim and was 
untimely.  This letter does satisfy the substantive notice 
elements of the claim under the VCAA.  In light of the 
Board's denial of the veteran's claim, also discussed below, 
no effective date will be assigned.  As a result there can be 
no possibility of any prejudice to the appellant.  Dingess, 
supra.

In the context of a claim for Dependency and Indemnity 
Compensation (DIC) benefits, which includes a claim of 
service connection for the cause of the veteran's death, 
38 U.S.C.A. § 5103(a) notice must be tailored to the claim.  
Hupp v. Nicholson, 21 Vet. App. 342 (2007).  The notice 
should include:  (1)  A statement of the conditions, if any, 
for which a veteran was service connected at the time of his 
or her death; (2)  an explanation of the evidence and 
information required to substantiate a DIC claim based on a 
previously service-connected condition; and (3)  an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet service 
connected.  Hupp, 21 Vet. App at 352-353.  Unlike a claim to 
reopen, an original DIC claim imposes upon VA no obligation 
to inform a DIC claimant who submits a nondetailed 
application of the specific reasons why any claim made during 
the deceased veteran's lifetime was not granted.  Id at 353.  
Where a claimant submits a detailed application for benefits, 
VA must provide a detailed response.  Id.  

As stated, the appellant was sent a letter with the notice 
requirements of Hupp but it was in July 2007, after the claim 
had been adjudicated.  

Any VCAA notification errors have not affected the essential 
fairness of the current adjudication.  Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007).  This is so because evidence 
of record demonstrates that the appellant has actual 
knowledge of the criteria necessary for a claim for service 
connection for the cause of the veteran's death and a claim 
for DIC.  Id. at 887.  In Dalton v. Nicholson, 21 Vet. App. 
23, 30-31 (2007) actual knowledge was defined as:  
"[S]tatements or actions by the claimant or the claimant's 
representative that demonstrates an awareness of what was 
necessary to substantiate his or her claim."

First, in the appellant's June 2007 substantive appeal, the 
appellant's representative made reference to the veteran's 
May 1996 claim for individual unemployability (the wrong 
year, 2006, was used but it is understood the representative 
meant 1996).  The representative asserted that the veteran 
deserved extraschedular consideration and should have had a 
higher evaluation earlier than May 1996.  Next, the 
representative referred to the veteran's service connected 
conditions of status post bilateral vagotomy, partial 
gastrectomy and gastrojejunostomy as well his PTSD.  Third, 
the representative stated that the appellant was in the 
process of securing more evidence (which was never 
submitted).  Finally, the representative refers to causes of 
COPD that were not service connected.  Such statements 
exhibit an understanding of the criteria necessary for a 
service connection claim for cause of death and DIC 
compensation.  Sanders, supra.  Any VCAA notification errors 
are not shown to be prejudicial here.



II.  Duty to Assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A.  5103A; 38 C.F.R. § 3.159(c), (d).  This 
"duty to assist" contemplates that VA will help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination or obtain an opinion when necessary to 
make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has done everything reasonably possible to assist the 
veteran with respect to his claim for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2007).  Service treatment records have been associated with 
the claims file.  All identified and available treatment 
records have been secured.  The veteran has been medically 
evaluated in conjunction with his claim.  The duties to 
notify and assist have been met.

III.  Legal Criteria

Dependency and indemnity compensation may be awarded to a 
surviving spouse upon the service connected death of the 
veteran, with service connection determined according to the 
standards applicable to disability compensation.  38 U.S.C.A. 
§ 1310 (West 2002); 38 C.F.R. § 3.5(a) (2007).  A service 
connected disability will be considered as the principal 
(primary) cause of death when such disability, singly or 
jointly with some other condition, was the immediate or 
underlying cause of death or was etiologically related 
thereto.  38 C.F.R. § 3.312(b) (2007).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty. 38 U.S.C.A. §§ 1110, 1131 (West 2002).  
Regulations provide that service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2007).

A contributory cause of death is inherently one not related 
to the principal cause.  38 C.F.R. § 3.312(c)(1) (2007).  In 
determining whether the service connected disability 
contributed to death, it must be shown that it contributed 
substantially or materially; that it combined to cause death; 
that it aided or lent assistance to the production of death.  
Id.  It is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection.  Id.

Generally, minor service-connected disabilities, particularly 
those of a static nature or not materially affecting a vital 
organ, would not be held to have contributed to death 
primarily due to unrelated disability.  38 C.F.R. 
§ 3.312(c)(2) (2007).  In the same category are service 
connected disease or injuries of any evaluation (even though 
evaluated as 100 percent disabling) but of a quiescent or 
static nature involving muscular or skeletal functions and 
not materially affecting other vital body functions.  Id.

Service connected diseases or injuries involving active 
processes affecting vital organs should receive careful 
consideration as a contributory cause of death, the primary 
cause being unrelated, from the viewpoint of whether there 
were resulting debilitating effects and general impairment of 
health to an extent that would render the person materially 
less capable of resisting the effects of other disease or 
injury primarily causing death.  38 C. F. R. § 3.312(c)(3) 
(2007).  Where the service connected condition affects vital 
organs as distinguished from muscular or skeletal functions 
and is evaluated as 100 percent disabling, debilitation may 
be assumed.  Id.

There are primary causes of death which by their very nature 
are so overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions, but, even in such 
cases, there is for consideration whether there may be a 
reasonable basis for holding that a service connected 
condition was of such severity as to have a material 
influence in accelerating death.  38 C.F.R. § 3.312(c)(4) 
(2007).  In this situation it would not generally be 
reasonable to hold that a service connected condition 
accelerated death unless such condition affected a vital 
organ and was of itself of a progressive or debilitating 
nature.  Id.; See Lathan v. Brown, 7 Vet. App. 359, 366 
(1995).  

IV.  Analysis

	A.  Service connection for cause of death

The veteran's death certificate reflects that he died in 
January 2006; the immediate cause of death was COPD.  During 
his lifetime the veteran was service connected for the 
following:  PTSD (50 percent from March 25, 1996); status 
post bilateral vagotomy, partial gastrectomy and 
gastrojejunostomy (40 percent from April 1, 1995); and a 
right ear scar (0 percent from February 14, 1947).  The 
combined rating for these disabilities was 70 percent.  The 
veteran was also awarded a total disability rating based on 
individual unemployability from March 25, 1996.  

The Board finds that service connection for cause of death is 
not warranted.  One service treatment notation dated October 
1942 states "[n]oted on examination for enlistment:  1.  
Wheezing respiration both lungs posteriorly."  No other 
information regarding respiratory issues is in the service 
treatment records and the only defect upon separation was 
"mild anxiety state."  In February 1995, a private medical 
record lists the veteran's medical history and states:  
"Emphysema and COPD secondary to longstanding smoking 
history."  Another notation from another February 1995 
record indicates that the veteran had COPD for "greater than 
forty years" at that point.  There is no showing of COPD 
until many years following the veteran's separation from 
service.  38 C.F.R. §§ 3.307, 3.309 (2007).  

In the appellant's substantive appeal, she suggests that the 
veteran's service connected PTSD caused him to smoke, leading 
to COPD and the veteran's death.  The appellant also asserts 
that the veteran's service connected disabilities somehow 
caused COPD generally.  

A review of the veteran's file shows no evidence supporting 
the appellant's assertions.  There is no objective evidence 
relating the veteran's COPD to the veteran's PTSD or his 
bilateral vagotomy, partial gastrectomy and gastrojejunostomy 
or his right ear scar.  The appellant was asked to submit 
evidence in support of her claim and in her substantive 
appeal her representative stated that such evidence would be 
forthcoming.  This evidence was not submitted.  The only 
evidence of record that suggests the veteran's death was due 
to his service connected disabilities is the appellant's 
assertion.  Meanwhile, there is no indication that the 
appellant has the requisite professional knowledge of medical 
principles that would permit her to render an opinion 
regarding matters involving medical diagnoses or medical 
etiology.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  No competent evidence of record exists establishing 
that the veteran's service connected disabilities caused or 
substantially contributed to his death.

The Board declines to obtain a medical nexus opinion with 
respect to the service connection claim for the cause of the 
veteran's death.  As noted, the medical evidence of record 
does not show that the veteran's COPD was related to any of 
his service connected disabilities.  The evidence also does 
not show that his COPD was incurred or aggravated in service.  
As a result, any opinion relating the veteran's cause of 
death to service would be speculative.  Service connection 
may not be based on a resort to pure speculation or even 
remote possibility. See 38 C.F.R. § 3.102 (2007).  

The medical evidence of record fails to show that the 
veteran's service connected PTSD; status post bilateral 
vagotomy, partial gastrectomy and gastrojejunostomy; and 
right ear scar were contributory causes of the veteran's 
death.  Thus, the Board concludes that the veteran's service 
connected disabilities did not cause or contribute 
substantially or materially to his death.  The Board 
sympathizes with the appellant.  However, as the 
preponderance of the evidence is against her claim, the 
reasonable doubt doctrine is not for application.  See 
38 U.S.C.A. § 5107(b) (West 2002).  The claim must be denied.  

	B.  DIC compensation

The appellant asserts that she entitled to DIC compensation 
pursuant to 38 U.S.C.A. § 1318 (West 2002).  This statute 
authorizes payment of DIC to a benefits-eligible surviving 
spouse in cases where a veteran's death was not service 
connected, provided the veteran was in receipt of or entitled 
to receive compensation at the rate of 100 percent (total 
rating) due to service connected disability for a period of 
ten or more years immediately preceding death.  The statute 
was implemented at 38 C.F.R. § 3.22 (2007).  

That regulation states that even though a veteran died of non 
service connected causes, VA will pay death benefits to the 
surviving spouse or children in the same manner as if the 
veteran's death was service connected if the following 
occurs:  The veteran's death was not the result of his own 
willful misconduct, and, at the time of death, the veteran 
was receiving, or was entitled to receive, compensation for 
service connected disability, which was rated by VA as 
totally disabling for a continuous period of at least 10 
years immediately preceding death; or the service connected 
disability was rated by VA as totally disabling continuously 
since the veteran's release from active duty and for at least 
5 years immediately preceding death; or the service connected 
disability was rated by VA as totally disabling for a 
continuous period of not less than 1 year immediately 
preceding death, if the veteran was a former prisoner of war 
who died after September 30, 1999.  38 C.F.R. § 3.22(a) 
(2007).  

"Entitled to receive" means that, at the time of death, the 
veteran had service connected disability rated totally 
disabling by VA but was not receiving compensation or would 
have established such a right if not for CUE.  See 38 C.F.R. 
§ 3.22(b) (2007).  

The veteran was not a prisoner of war during his active 
military duty.  As noted, during his lifetime, he was service 
connected for PTSD; status post bilateral vagotomy, partial 
gastrectomy and gastrojejunostomy; and a right ear scar.  
Also, the veteran was in receipt of total disability of 
individual unemployability compensation of 100 percent from 
March 25, 1996.  The veteran died January 1, 2006; he was not 
in receipt of a total rating based on unemployability for the 
requisite ten year period.  As the veteran was not a prisoner 
of war, and as the veteran, at the time of death, was not 
rated by VA as totally disabling for a continuous period of 
at least 10 years immediately preceding death, and was not 
rated by VA as totally disabling continuously since his 
release from active duty and for at least five years 
immediately preceding death, the Board finds that none of the 
requirements are met for a grant of DIC benefits under 
38 U.S.C.A. § 1318.  

The appellant has not specifically alluded to clear and 
unmistakable error in any final rating decision.  In the 
substantive appeal, it was argued that the May 1996 rating 
action was erroneous for denying a total disability rating 
based on individual unemployability because the RO considered 
nonservice-connected disability in making the determination 
and did not give consideration to an extra-schedular rating.  

The Court of Appeals for the Federal Circuit (Federal 
Circuit) has ruled that there are two requirements to 
establish a CUE claim: (1) the alleged error must have been 
outcome determinative; and (2) the error must have been based 
upon the evidence of record at the time of the original 
decision.  Cook v. Principi, 318 F.3d 1334, 1344 (Fed. Cir. 
2002) (citations omitted).  

In Fugo v. Brown, 6 Vet. App. 40 (1993), overruled in part by 
Simmons v. Principi, 17 Vet. App. 104 (2003), (only to the 
extent that it is more appropriate to dismiss rather than 
deny CUE claims that fail pleading specifications) the United 
States Court of Appeals for Veterans Claims (Court) stated 
that CUE is the kind of legal or factual error that when 
called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error.  Id. at 43.  To reasonably raise CUE, there must be 
some degree of specificity as to what the alleged error is, 
and unless it is the kind of error that, if true, would be 
CUE on its face, persuasive reasons must be given as to why 
the result would have been manifestly different but for the 
error.  Id. at 44.  Simply to claim CUE on the basis that 
previous adjudications had improperly weighed and evaluated 
the evidence can never rise to the stringent definition of 
CUE.  Id.

The 1996 rating decision correctly cited to the service-
connected disabilities and correctly concluded that the 
schedular criteria for a total disability rating based on 
individual unemployability were not met.  See 38 C.F.R. 
§ 4.16 (a).  (A total disability rating based on individual 
unemployability may be assigned where the schedular rating is 
less than total when the disabled person is, in the judgment 
of the Board, unable to secure or follow a substantially 
gainful occupation as a result of service-connected 
disabilities.  If there is only one such disability, this 
shall be ratable at 60 percent or more, and if there are two 
or more disabilities, there shall be at least one disability 
ratable at 40 percent or more, and sufficient additional 
disability to bring the combined rating to 70 percent 
disability or more.)  

As for the decision not to refer the claim for extra-
schedular consideration, that was a rating judgment by the RO 
and would not be considered reversible error.  It was felt 
that service-connected disability did not cause 
unemployability, and even if the case had been referred for 
extra-schedular consideration, there is no way of knowing how 
the matter would have been ruled on by the Director of 
Compensation and Pension.  See 38 C.F.R. § 4.16 (b).  (Rating 
boards should submit to the Director, Compensation and 
Pension Service, for extra-schedular consideration all cases 
of veterans, who are unemployable due to service-connected 
disability, but who fail to meet the percentage standards set 
forth in paragraph (a) of this section).  The claim of CUE in 
the previous rating action is not adequate.  

Under the circumstances, the appellant's claim for DIC 
benefits, under the provisions of 38 U.S.C.A. § 1318, must be 
denied.  


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.  

Entitlement to Dependency and Indemnity (DIC) compensation, 
pursuant to the provisions of 38 U.S.C.A. § 1318, is denied.  




____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


